967 F.2d 583
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Earl Wesley BARNETT, Petitioner-Appellant,v.Sandra Brown ARMSTRONG;  United States Parole Commission,Respondents-Appellees.
No. 91-36015.
United States Court of Appeals, Ninth Circuit.
Submitted June 23, 1992.*Decided June 26, 1992.

Before FLETCHER, LEAVY and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Earl Wesley Barnett, a former federal prisoner, appeals pro se the district court's dismissal of his 28 U.S.C. § 2241 petition as moot.   We affirm.


3
Barnett's petition sought to require the respondents to set a presumptive parole release date for him.   Barnett was released from federal custody on July 25, 1991.   Barnett thus has obtained the relief he sought, and we cannot provide any further relief.   Accordingly, his petition is moot.   See Picrin-Peron v. Rison, 930 F.2d 773, 776 (9th Cir.1991);   Aaron v. Pepperas, 790 F.2d 1360, 1362 (9th Cir.1986).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3